FINAL ACTION
Response to Amendments
1.	The amendment of Claim 10, dated November 11, 2022, is acknowledged..
 Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claim 1 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent 8,552,569 to Lee et al (hereinafter Lee).
In re claim 1, Lee discloses an apparatus comprising:
a first die 110 including a first electrode static discharge (ESD) protection structure, the first ESD protection structure 123 including a first number of circuit elements (not shown) coupled to a conductive connection 111, 112 [Fig. 1 & col. 4]; and
a second die 140 arranged in a stack with the first die 110, the second die including a second ESD protection structure, the second ESD protection structure 153 including a second number of circuit elements (not shown) coupled to the first number of circuit elements, wherein the first number of circuit elements and the second number of circuit elements are based on a combined model of the first ESD protection structure 123 and second ESD protection structure 153 [col. 5, lns.3-45].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 2-6, 9-14 and 17-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lee et al (U.S. Patent No. 8,552,569) in view of  Grad et al (U.S. Patent No. 10,892,258). 
In re claim 2, Lee does not disclose circuit elements including diodes.  
Grad, teaching an analogous ESD art to that of Lee, discloses:
a first die 200 comprised of a first electrode static discharge (ESD) protection structure 220 including a first number of circuit elements coupled to a conductive connection [Figs. 2-3]; and
a second die 100 arranged in a stack with the first die 100, the second die comprised of a second ESD protection structure 120 including a second number of circuit elements coupled to the first number of circuit elements [Figs. 1&3], wherein:
. the first number of circuit elements includes a first number of diodes A1-2, B1-2 [Fig. 2], 
. the second number of circuit elements includes a second number of diodes A1-2, B1-2 [Fig. 1], and 
. the first number of diodes A1-2, B1-2 and the second number of diodes A1-2, B1-2 are based on the combined model of the first ESD protection structure 220 and second ESD protection structure 120.
It would have been obvious to a person having skills in the art to have modified the apparatus in Lee by utilizing circuit elements including diodes for the purpose of defining circuit elements comprised of diodes, resistor, etc. depended on how the ESD is designed for.

    PNG
    media_image1.png
    407
    468
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    415
    659
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    778
    media_image3.png
    Greyscale

Applicant (Fig.1) compared to Lee (US Pat. 8,552,569)Fig.1 & Grad (US Pat. 10,892,258)Figs.1-2

In re claim 3, Lee in view of Grad discloses:
. the first number of diodes including first diodes A1, A2 [Fig. 2] coupled in parallel between a first node 211 and a second node, and first additional diodes B1, B2 coupled in parallel between the second node 212 and a third node; and 
. the second number of diodes including second diodes A1, A2 [Fig. 1] coupled in parallel between a fourth node 211 and a fifth node, and second additional diodes B1, B2 coupled in parallel between the fifth node 212 and a sixth node.
In re claim 4, Grad also discloses:
. the first number of diodes A1-2, B1-2 included in a first diode circuitry inherently, and the first diode circuitry includes a diode electrically unconnected to one of the first, second, and third nodes [Fig. 2]; 
. and the second number of diodes A1-2, B1-2 included in a second diode circuitry inherently, and the first diode circuitry includes a diode electrically unconnected to one of the fourth, fifth, and sixth nodes.
In re claim 5, Grad discloses the first number of diodes A1-2, B1-2 being different from the second number of diodes A1-2, B1-2 [Figs. 1-2 & col.].
In re claim 6, Lee in view of Grad discloses the combined model includes a simulation file for an ESD path that passes through at least a portion of the ESD protection structure of the first die and at least a portion of the ESD protection structure of the second die.
In re claim 9, Lee discloses the first die 110 including circuitry formed based on a first technology node, and the second die 140 including circuitry formed based on a second technology node inherently.
In re claim 10, Lee discloses an apparatus comprising:
- a first device 110 coupled to a substrate 180 through first conductive connections 112 [Fig. 1 & col. 4];
- a second device 140 coupled to the first device 110 through second conductive connections; and
- a memory device 100 arrange in a stack with the first and second devices, such that the first and second devices are between the memory device and the substrate 180 [col. 5, lns.3-45], 
. wherein the first device 110 includes a first die, the first die including a first electrode static discharge (ESD) protection structure 123, and
. wherein the second device 140 includes a second die, the second die including a second ESD protection structure 153.
Lee does not disclose the first/second ESD protection structure including a first/second diode circuitry coupled to the conductive connection, the first/second diode circuitry including a first/second number of diodes. Grad, teaching an analogous art to that of Lee, discloses:
- a first die 200 including a first ESD protection structure 220 including a first diode circuitry coupled to the second conductive connections 211, 212, the first diode circuitry including a first number of diodes A1-2, B1-2 [Figs. 2-3], and
- a second die 100 including a second ESD protection structure 120 including a second diode circuitry coupled to the second conductive connections, the second diode circuitry including a second number of diodes A1-2, B1-2 [Figs.1 &3], wherein the first number of diodes and the second number of diodes are based on a combined model of the first and second ESD protection structures 220, 120.
In re claim 11, Lee discloses the first die 110 includes a through silicon via (TSV) 121, and the TSV includes a first end coupled to the substrate 180 and a second end coupled to the second die 140 [Fig. 1].
In re claim 12, Lee discloses the second device 140 including at least one of a central processing unit 154 and a graphics processing unit 155 [Fig. 1].
In re claim 13, Lee discloses the first device 110 including a cache memory circuit 125 [Fig. 1].
In re claim 14, Lee discloses the memory device 100 [Fig. 1] electrically coupled to the substrate 180 through conductive wires (not shown).
In re claim 17, Lee discloses a printed circuit board (not shown) coupled to the substrate 180 [Fig. 1].
In re claim 18, neither Lee nor Grad suggests the substrate including an organic substrate.
It would have been obvious to a person having skills in the art to have modified the substrate of Lee by utilizing an organic substrate.  Since this is merely an alternative substrate material, it has been held that substituting one known material for another involves routine skill in the ESD protection art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
6.	Claims 7-8,15-16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lee et al (U.S Patent 8,552,569) and Grad et al (U.S. Patent 10,892,258) in view of Hong (U.S. Patent 10,388,561).
In re claim 7, none of the cited arts mentions about the conductive connection including a controlled collapse chip connection (C4).
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “conductive connection including a C4” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen conductive connection C4 is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 8, Lee discloses the first die 110 coupled to the second die 140 through a solder connection 121, 142 located between the first die and the second die [Fig. 1].
In re claim 15, neither Lee nor Grad suggests “a connector coupled to the processor, the connector conforming with one of Universal Serial Bus, High-Definition Multimedia Interface, Thunderbolt, Peripheral Component Interconnect Express, and Ethernet specifications.”  Hong, teaching an analogous art to that of Lee, discloses “the storage controller 508 may include a control logic 510 which controls the semiconductor IC device 100. The control logic 510 may generate various selection signals for controlling drivers, level shifters, global selectors, etc. When the control logic 510 may be operated by at least one of the processors 502, the control logic 510 may include commands stored in a computer readable medium for performing the above-mentioned operations of the storage controller 508” [col. 7].  
In re claim 16, Lee is silent about an antenna coupled to substrate. Hong discloses an antenna coupled to a substrate (i.e., “substrate inherently formed in communication interface 506,” in Fig. 11 & col 7, ln.21)
It would have been obvious to a person having skills in the art to have modified the apparatus in Lee by utilizing an antenna coupled to a substrate for the purpose of wireless communication.
Response to Arguments
7.	Applicants’ arguments dated November 11, 2022 have been fully considered, but they are unpersuasive.  Applicants argued that “there is no description of the number of circuit elements of ESD 123 or number circuit elements of ESD 153, let alone such numbers of circuit elements of ESDs 123 and 153 are based on a combined model of ESDs 123 and 153. Nevertheless, the undersigned cannot find a teaching or suggestion that the number of circuit elements in ESD 123 and the number of circuit elements in ESD 153 are based on a combined model of the first and second ESDs 123 and 153.”  
The Examiner notes that Lee clearly teaches first and second ESDs 123 and 153 (i.e., Fig. 1 & col. 5, lns.3-45: a first die 110 including a first (ESD) electrode static discharge protection structure, the first ESD protection structure 123 including a first number of circuit elements coupled to conductive connection 111, 112; and a second die 140 arranged in a stack with the first die 110, the second die including a second ESD protection structure, the second ESD protection structure 153 including a second number of circuit elements coupled to the first number of circuit elements, wherein the first number of circuit elements and the second number of circuit elements are based on a combined model of the first ESD protection structure 123 and second ESD protection structure 153).  Lee hence does anticipate at least claim 1.  Claims 2-9, depended on and further limited the claim 1, are therefore be unpatentable for the same reasons mentioned above.
8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 25, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815